DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 12/20/2021 have been entered. Claims 1-4 and 6-21 remain pending in the application. The amendments overcome each and every claim objection and rejection under 35 USC 112(b) set forth in the previous office action mailed on 09/21/2021.
Claim Objections
Claims 2, 10, and 11 are objected to because of the following informalities:
In line 3 of claim 2, “a longitudinal direction” should be changed to “the longitudinal direction”.
IN line 1 of claim 10, “having” should be changed to “has”.
In line 1 od claim 11, “having” should be changed to “has”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites “the male thread” in line 2. There is insufficient antecedent basis for this limitation in the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 12-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hinman et al. (US 2007/0287993), in view of Hegeman et al. (US 2007/0250113).
Regarding claim 1, Hinman et al. discloses a treatment tool (100, FIGs 1-14, paragraph [0050]) comprising: an elongated member (116, FIG 1, paragraph [0051]); an end effector (102, FIGs 1-4, paragraph [0050, 0051, 0053, 0054]) supported at a distal end of the elongated member (FIGs 1-4) so as to be rotatable about a longitudinal axis of the elongated member (Paragraphs [0058-0059]); a twisting wire (118, 120, 108, 110, 114, 112, 115, 117; the torque transmitting members rotationally connecting the handle to the end effector, paragraph [0059]. Each element is rotationally fixed to one another and therefore the combination of all elements is interpreted as a twisting wire because twisting at the proximal end is transmitted to twisting at a distal end), a first end of the twisting wire being connected to the end effector (FIGs 1-4 show 112 and a distal end of 118, 120 are directly connected to the end effector, paragraphs [0051-0052]), a second end of the twisting wire extending toward a proximal end side of the elongated member through an inside of the elongated member (Paragraph [0052] discloses 118 and 120 extend through long member 116. FIGs 3, 4, and 8 show 110, 108, and a proximal end of 118/120 extend towards a proximal end side of the long member); a handle (106, FIGs 1-8, paragraphs [0058-0060 and 0073]) disposed at the proximal end side of the elongated member (FIGs 1-8), the handle being fixed to the elongated member (106 is interpreted as being “fixed to the elongated member” because it is mechanically constrained to 116 such that the two elements are not detachable during normal use of the device), and a movable body (101, paragraph [0058]; A review of the specification of the present invention identifies a dial as the corresponding structure for performing the claimed function. 101 of Hinman is a rotatable disc shaped structure that transfers a force, which is interpreted as a structural equivalent to a dial) movable relative to the handle between: a first state (locked state) where a first surface of the movable body (103 of movable body 101, paragraphs [0058-0059]) contacts a second surface (105 of the handle, FIG 10, paragraphs [0058-0059]) of the handle to restrict rotation of the end effector about the longitudinal axis of the elongated member (Paragraphs [0058-0059]); and a second state (unlocked state) where the first surface is moved away from contact 
Hinman is silent regarding when the movable body is release from the second state, the movable body being urged in a direction towards a distal end side of the elongated member, as required by claim 1.
However, Hinman teaches the first surface of the movable body comes in contact with the second surface of the handle to prevent rotation of the movable body in a case where in the movable body is urged in a direction towards a proximal end side of the long member (FIG 8, spring 107 urges 101 proximally to engage contact portion 105 with 103 of movable operating member 101).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to reverse the locations of second surface 105 and the direction of bias of spring 107, for the purpose of providing a movable body which must be proximally retracted in order to be rotatable instead of distally advanced, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. In the device as modified, when the movable body is moved into the second state, the movable body applies a tensile force to the twisting wire by being retracted proximally.
Further, Hegeman teaches in the same field of endeavor of treatment tools with a locking feature (Abstract, paragraphs [0111-0113]) a tool (900) wherein cables 118 (equivalent to an element of the twisting wire) has at least some restoring force in the distal direction (Paragraph [0112] discloses cables 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the twisting wire of Hinman such that it is made of a material which has at least some restoring force in the direction opposite to the movement of the movable body, such that the movable body is urged in a direction toward a distal end side of the elongated member by at least a restoring force of the twisting wire, to provide additional bias to the first state. In the device as modified, the movable body would apply a tensile force to the twisting wire in the second state.
Regarding claim 4, Hinman/Hegeman discloses the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses movable body is configured to be passively urged toward the distal end side of the elongated member by the restoring force of the twisting wire when the movable body is not operated by the operator (When not being displaced by the operator, the movable body is biased towards a distal position at least in part by the restoring force the twisting wire. In the device as modified, this bias is in the direction of the distal end side of the elongated member). 
Regarding claim 6, Hinman/Hegeman discloses the invention substantially as claimed, as set forth above for claim 1. Hinman further discloses the twisting wire is configured to rotate around the longitudinal axis of the elongated member to apply the tensile force and to rotate the end effector around the longitudinal axis of the elongated member (The twisting wire rotates around the longitudinal axis in response to traction/rotation at the proximal end of the device. This rotation is transferred to the distal end of the elongated member to cause a rotation of the treatment portion, paragraphs [0058-0059]).
Regarding claim 7, Hinman/Hegeman discloses the invention substantially as claimed, as set forth above for claim 1. Hinman further discloses a coefficient of friction between the first and second 
Regarding claim 8, Hinman/Hegeman discloses the invention substantially as claimed, as set forth above for claim 1. Hinman further discloses a biasing spring (107, FIG 8) for biasing the first surface toward the second surface (Paragraph [0058]).
Regarding claim 9, Hinman et al. discloses a treatment tool (100, FIGs 1-14, paragraph [0050]) comprising: a tube (116, FIG 1, paragraph [0051]) having a distal end configured to rotatably support an end effector (102, FIGs 1-4, paragraph [0050, 0051, 0053, 0054, 0058-0059]); a twisting wire (118, 120, 108, 110, 114, 112, 115, 117; the torque transmitting members rotationally connecting the handle to the end effector, paragraph [0059]. Each element is rotationally fixed to one another and therefore the combination of all elements is interpreted as a twisting wire because twisting at the proximal end is transmitted to twisting at a distal end) disposed along a longitudinal axis of the tube (FIGs 1-4), the twisting wire having a distal end and a proximal end, the end effector being connected to the distal end of the twisting wire (FIGs 1-4 show 112 and a distal end of 118, 120 are directly connected to the end effector, paragraphs [0051-0052]); and at least one wire (125) movable in a longitudinal direction to actuate the end effector (Paragraph [0054]), the at least one wire actuating the end effector separately from rotation of the twisting wire to rotate the treatment tool (Actuation of 125 is conducted separately from rotation of the twisting wire), a handle (106, FIGs 1-8, paragraphs [0058-0060 and 0073]) disposed at the proximal end side of the tube (FIGs 1-8), a dial (101, paragraph [0058]; 101 of Hinman is a rotatable disc shaped structure that transfers a force, which is interpreted as a structural equivalent to a dial) disposed at the handle and having a locked position (106 engaged with 101, paragraph [0058]) and 
Hinman is silent regarding in the unlocked position, the end surface of the dial moves proximally from the contact surface to apply a tensile force to the twisting wire and in the locked position, the distal end surface of the dial contacts with the contact surface due to at least a restoring force of the twisting wire. 
However, Hinman teaches in the unlocked position, the end surface of the dial moves distally from the contact surface (FIG 8, spring 107 urges 101 proximally to engage contact portion 105 with 103 of movable operating member 101).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to reverse the locations of second surface 105 and the direction of bias of spring 107, for the purpose of providing a movable body which must be proximally retracted in order to be rotatable instead of distally advanced, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. In the device as modified, when the movable body is moved into the second state, the movable body applies a tensile force to the twisting wire by being retracted proximally.
Further, Hegeman teaches in the same field of endeavor of treatment tools with a locking feature (Abstract, paragraphs [0111-0113]) a tool (900) wherein cables 118 (equivalent to an element of the twisting wire) has at least some restoring force in the distal direction (Paragraph [0112] discloses cables 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the twisting wire of Hinman such that it is made of a material which has at least some restoring force in the direction opposite to the movement of the movable body, such that the movable body is urged in a direction toward a distal end side of the elongated member by at least a restoring force of the twisting wire, to provide additional bias to the first state.
Regarding claim 12, Hinman/Hegeman discloses the invention substantially as claimed, as set forth above for claim 9. Hinman further discloses a coefficient of friction between the contact surface and the distal end surface is greater than a coefficient of friction between the distal end surface and surfaces of the handle other than the contact surface (Because the interaction between contact and distal end surfaces is a toothed engagement, the friction at this contact point is much greater than an contact between the distal end surface and any other surface of the handle which would be relatively smooth compared to the toothed surface).
Regarding claim 13, Hinman/Hegeman discloses the invention substantially as claimed, as set forth above for claim 9. Hinman further discloses a biasing spring (107, FIG 8) for biasing the dial towards the contact surface (Paragraph [0058]).
Regarding claim 14, Hinman et al. discloses a treatment tool (100, FIGs 1-14, paragraph [0050]) comprising: an elongated member (116, FIG 1, paragraph [0051]); an end effector (102, FIGs 1-4, paragraph [0050, 0051, 0053, 0054]) supported at a distal end of the elongated member (FIGs 1-4) so as to be rotatable about a longitudinal axis of the elongated member (Paragraphs [0058-0059]); a twisting wire (118, 120, 108, 110, 114, 112, 115, 117; the torque transmitting members rotationally connecting the handle to the end effector, paragraph [0059]. Each element is rotationally fixed to one another and therefore the combination of all elements is interpreted as a twisting wire because twisting at the 
Hinman is silent regarding when the dial is release from the second state, the dial being urged in a direction towards a distal end side of the elongated member, as required by claim 1.
proximal end side of the elongated member (FIG 8, spring 107 urges 101 proximally to engage contact portion 105 with 103 of movable operating member 101).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to reverse the locations of second surface 105 and the direction of bias of spring 107, for the purpose of providing a dial which must be proximally retracted in order to be rotatable instead of distally advanced, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. In the device as modified, when the dial is moved into the second state, the dial applies a tensile force to the twisting wire by being retracted proximally.
Further, Hegeman teaches in the same field of endeavor of treatment tools with a locking feature (Abstract, paragraphs [0111-0113]) a tool (900) wherein cables 118 (equivalent to an element of the twisting wire) has at least some restoring force in the distal direction (Paragraph [0112] discloses cables 118 pull locking element 915 in a distal direction due to the tension and biasing characteristics of the cables).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the twisting wire of Hinman such that it is made of a material which has at least some restoring force in the direction opposite to the movement of the dial, such that the dial is urged in a direction toward a distal end side of the elongated member by at least a restoring force of the twisting wire, to provide additional bias to the first state. In the device as modified, the dial would apply a tensile force to the twisting wire in the second state.
Regarding claim 16, Hinman/Hegeman discloses the invention substantially as claimed, as set forth above for claim 14. Hinman further discloses the first surface is configured to prevent the rotation 
Regarding claim 17, Hinman/Hegeman discloses the invention substantially as claimed, as set forth above for claim 14. The device as modified further discloses the dial is configured to be urged toward the distal end side of the elongated member by the restoring force of the twisting wire passively when the dial is not operated by the operator (When not being displaced by the operator, the dial is biased towards a distal position at least in part by the restoring force the twisting wire. In the device as modified, this bias is in the direction of the distal end side of the elongated member). 
Regarding claim 18, Hinman/Hegeman discloses the invention substantially as claimed, as set forth above for claim 14. The device as modified further discloses the friction force disappears by moving the dial along the longitudinal axis direction toward the proximal end side of the elongated member such that the second surface is separated from the first surface (When the dial is moved proximally away from toothed engagement with the first surface, the friction force preventing rotation disappears because the first and second surfaces are no longer engaged with one another).
Regarding claim 19, Hinman/Hegeman discloses the invention substantially as claimed, as set forth above for claim 14. Hinman further discloses the twisting wire is configured to rotate around the longitudinal axis of the elongated member to apply the tensile force and to rotate the end effector around the longitudinal axis of the elongated member (The twisting wire rotates around the longitudinal axis in response to traction/rotation at the proximal end of the device. This rotation is transferred to the distal end of the elongated member to cause a rotation of the treatment portion, paragraphs [0058-0059]).
Regarding claim 20, Hinman/Hegeman discloses the invention substantially as claimed, as set forth above for claim 14. Hinman further discloses a coefficient of friction between the first and second surfaces is greater than a coefficient of friction between the first surface and surfaces of the handle 
Regarding claim 21, Hinman/Hegeman discloses the invention substantially as claimed, as set forth above for claim 14. Hinman further discloses a biasing spring (107, FIG 8) for biasing the first surface towards the second surface (Paragraph [0058]).
Claims 2-3, 10-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hinman et al. (US 2007/0287993) in view of Hegeman et al. (US 2007/0250113), further in view of Germain et al. (US 2018/0078279).
Regarding claim 2, Hinman/Hegeman discloses the invention substantially as claimed, as set forth above for claim 1. Hinman further discloses the movable body is a dial (101 is interpreted as being a dial) movable in rotation such that the rotation of the dial also moves the dial in a longitudinal axis direction of the elongated member (The dial 101 is capable of simultaneously rotating and moving along a longitudinal axis direction of the elongated member), and the converting mechanism includes a male projection (135, FIG 26) fixed to a portion of the twisting wire (On 117 of the twisting wire) and a female receptor (Slot 136) fixed to the movable operating member (136 are formed in 109 of movable operating member 101, paragraph [0059]) and fastened to the male projection (Paragraph [0059] discloses 135 are received within 136).
Hinman is silent regarding the converting mechanism including a male thread and a female thread matingly engaged with the male thread.
However, Germain et al. teaches in the same field of endeavor of detachable converting mechanisms for transferring a rotational force from a proximal to distal end of the surgical instrument (Connection between 132 and 104, FIGs 1-2, paragraph [0087]), wherein the converting mechanism 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the projection and slot converting mechanism of Hinman with male and female threaded converting mechanism taught by Germain, for the purpose of achieving the desired interlocking connection for transferring a rotational force. Furthermore, Germain sets forth that projection/slot connections and male/female threaded connections are known equivalents for rotationally locking two elements the substitution of one for the other would have the predictable result of transferring rotation form the movable operating member to the twisting wire.
Regarding claim 3, Hinman/Hegeman/Germain et al. discloses the invention substantially as claimed, as set forth above for claim 2. Hinman further discloses the first surface is configured to prevent the rotation of the movable dial by a friction force (Friction between the teeth of 103 and 105 prevents rotation of 101, paragraph [0058-0059]). 
Regarding claims 10 and 11, Hinman/Hegeman discloses the invention substantially as claimed, as set forth above for claim 9. Hinman further discloses the tube having a male projection (135, FIG 26) fixed to a portion of the twisting wire (On 117 of the twisting wire), the male projection being disposed along a longitudinal direction of the tube (FIG 8 shows the projection is located along a longitudinal direction of the tube) and the dial having a female receptor (Slot 136 are formed in 109 of movable operating member 101, paragraph [0059]) configured to matingly engage with the male projection (Paragraph [0059] discloses 135 are received within 136), the female receptor being disposed along the longitudinal axis of the tube (FIG 8).
Hinman is silent regarding the male projection and female receptor being a male thread and a female thread matingly engaged with the male thread.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the projection and slot configuration of Hinman with male and female threaded configuration taught by Germain, for the purpose of achieving the desired interlocking connection for transferring a rotational force. Furthermore, Germain sets forth that projection/slot connections and male/female threaded connections are known equivalents for rotationally locking two elements the substitution of one for the other would have the predictable result of transferring rotation form the movable operating member to the twisting wire.
Regarding claim 15, Hinman/Hegeman discloses the invention substantially as claimed, as set forth above for claim 14. Hinman further discloses the converting mechanism includes a male projection (135, FIG 26) fixed to a portion of the twisting wire (On 117 of the twisting wire) and a female receptor (Slot 136) fixed to the dial (136 are formed in 109 of movable operating member 101, paragraph [0059]) and matingly engaged with the male projection (Paragraph [0059] discloses 135 are received within 136).
Hinman is silent regarding the converting mechanism including a male thread and a female thread matingly engaged with the male thread.
However, Germain et al. teaches in the same field of endeavor of detachable converting mechanisms for transferring a rotational force from a proximal to distal end of the surgical instrument (Connection between 132 and 104, FIGs 1-2, paragraph [0087]), wherein the converting mechanism 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the projection and slot converting mechanism of Hinman with male and female threaded converting mechanism taught by Germain, for the purpose of achieving the desired interlocking connection for transferring a rotational force. Furthermore, Germain sets forth that projection/slot connections and male/female threaded connections are known equivalents for rotationally locking two elements the substitution of one for the other would have the predictable result of transferring rotation form the movable operating member to the twisting wire.
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 12/20/2021, with respect to the rejection(s) of claim 1 under 35 USC 103 in view of Hinman have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hinman/Hegeman to teach the newly added limitations regarding the tensile and restoring forces of the twisting wire.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771